NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

THEODORE E. DAUVEN; et al.,                     No. 15-35463

                Plaintiffs-Appellants,          D.C. No. 3:13-cv-00844-AC

 v.
                                                MEMORANDUM*
U.S. BANCORP; et al.,

                Defendants-Appellees,

and

DENISE FRICKE,

                Defendant.

                   Appeal from the United States District Court
                            for the District of Oregon
                    Anna J. Brown, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Theodore E. Dauven and Christiana C. Dauven appeal pro se the district



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s summary judgment and dismissal order in their action alleging various

federal and state law claims arising from the Dauvens’ eviction from a rental

property. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Olsen v. Idaho State Bd. of Med., 363 F.3d 916, 929 (9th Cir. 2004) (dismissal for

failure to state a claim); Orin v. Barclay, 272 F.3d 1207, 1214 (9th Cir. 2001)

(summary judgment). We affirm.

         The district court properly granted summary judgment on the Dauvens’

claims against defendant State Farm Mutual Automobile Insurance Company

because the Dauvens failed to raise a genuine dispute of material as to whether

State Farm acted with discriminatory animus. See Orin, 272 F.3d at 1217.

         The district court properly dismissed the Dauvens’ 42 U.S.C. §§ 1983 and

1985 claims because the Dauvens failed to allege facts sufficient to state a

plausible claim. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (a complaint must

contain sufficient factual matter to state a claim to relief that is plausible on its

face).

         The district court properly dismissed the Dauvens’ wrongful eviction claim

in its order dated June 30, 2014, because the claim was barred by claim preclusion.

See Drews v. EBI Cos., 795 P.2d 531, 535 (Or. 1990) (elements of claim

preclusion).

         The district court did not abuse its discretion by declining to exercise


                                             2                                      15-35463
supplemental jurisdiction over the Dauvens’ remaining state law claims after

dismissing the Dauvens’ federal claims in its order dated May 12, 2015. See Satey

v. JPMorgan Chase & Co., 521 F.3d 1087, 1090-91 (9th Cir. 2008) (setting forth

standard of review and explaining that district court may decline to exercise

supplemental jurisdiction over state law claims after all federal claims have been

dismissed).

      The district court did not abuse its discretion by denying leave to amend

because the Dauvens’ repeatedly failed to cure the deficiencies identified by the

district court. See Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532 (9th

Cir. 2008) (setting forth standard of review and explaining that a district court may

deny leave to amend for repeated failures to cure deficiencies).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We reject as without merit the Dauvens’ contentions regarding the amount-

in-controversy requirement for diversity jurisdiction.

      AFFIRMED.




                                          3                                     15-35463